internal_revenue_service number release date index number 860d department of the treasury washington dc -------------------------------------- -------------------------------------------- ---------------------------- ------------------------------------------------------------ ------------------------------ ------------------------------------- person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc fip - plr-145147-08 date march in re --------------------------------------------------- ---------------------------- legend fund -------------------------------------------------- ---------------------------------------------------------------------------- depositor trustee seller seller servicer preparer ------------------ --------------------------------------- ----------------------------------------- ------------------------- ---------------------------------------------------- -------------- accountant ---------------------- date ----------------------- plr-145147-08 dear -------------- this is in reply to a letter dated date requesting on behalf of fund an extension of time under sec_301_9100-1 of the procedure and administration regulations to file an income_tax return in order to make an election under sec_860d of the internal_revenue_code to be treated as regulated mortgage investment conduit remic facts fund was established on or about date by agreement between depositor seller seller servicer and trustee fund was established to facilitate the securitization of remic regular interests created upon the conveyance of certain mortgage loans to depositor from seller and seller pursuant to a_trust agreement fund issued five classes of certificates designated as regular interests and one class of certificates designated as a residual_interest the trust agreement states the intention of fund to make two remic elections creating one master remic and one subsidiary remic a former assistant treasurer with trustee filed form ss-4 application_for employer_identification_number and form_8811 information_return for real_estate mortgage investment conduits remics and issuers of collateralized debt obligations based on a preliminary version of the trust agreement that version provided only for one remic the master remic that version did not provide for a second remic the subsidiary remic trustee engaged preparer to prepare remic tax returns and elections trustee sent preparer only the preliminary trust agreement which reflected only the master remic trustee did not indicate that the trust agreement that was sent was only a preliminary agreement consequently preparer prepared only a single form_1066 for master remic for the taxable_year preparer engaged accountant to review and sign the remic tax returns for fund accountant reviewed and signed form_1066 for master remic for trustee filed form_1066 and made a remic election for master remic for no form_1066 was filed and no remic election was made for subsidiary remic for trustee had obtained the final version of the trust agreement which reflected the creation of subsidiary remic before it filed form_1066 for master remic for plr-145147-08 however trustee did not detect the change that provided for the formation of subsidiary remic trustee filed form_1066 for master remic for but no form_1066 was filed for subsidiary remic for during an internal audit in late trustee discovered that no returns had been filed for subsidiary remic for and trustee began discussions with preparer and accountant about actions that could be taken to correct the oversight accountant began the process of requesting supporting information and preparing a request for a private_letter_ruling for relief under sec_301 of the regulations fund has submitted the affidavit of trustee’s former assistant treasurer in support of this requested ruling fund makes the following representations the request for relief was filed by fund before the failure to make the regulatory election was discovered by the service granting the relief will not result in fund having a lower tax_liability in the aggregate for all years to which the regulatory election applies than fund would have had if the election had been timely made taking into account the time_value_of_money fund does not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time fund requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences fund did not choose to not file the election law and analysis sec_860d of the code provides that an entity otherwise meeting the requirements of a remic under sec_860d may elect to be treated as a remic for its first taxable_year by making an election on its return for that year sec_1_860d-1 of the regulations provides that a qualified_entity elects remic status by timely filing a form_1066 u s real_estate_mortgage_investment_conduit income_tax return by the 15th day of the fourth month following the close of the first tax_year of its existence this regulation also provides a reference to sec_301_9100-1 for rules regarding extensions of time for making elections plr-145147-08 sec_1_860f-4 of the regulations provides that the due_date and any extensions for filing a remic’s annual tax_return are determined as if the remic were a partnership therefore pursuant to sec_1 e a remic’s annual return must be filed on or before the 15th day of the fourth month following the close of the taxable_year unless an extension is granted sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted we conclude that fund has shown good cause for granting a reasonable extension of time to elect to be treated as a remic under sec_860d accordingly fund is granted days from the date of the issuance of this letter to file a return for its initial taxable_year ended december making an election to be treated as a remic this ruling is limited to the timeliness of the filing of fund’s income_tax returns for purposes of the election under sec_860d of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether fund otherwise qualifies as a remic under subchapter_m of the code plr-145147-08 no opinion is expressed with regard to whether the tax_liability of fund is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office this original letter is being sent to you and a copy of this letter is being sent to your authorized representative sincerely yours thomas p preston thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
